In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13-2602

MILDRED THOMAS,
                                                Plaintiff-Appellant,

                                v.


CAROLYN W. COLVIN,
Acting Commissioner of
Social Security,
                                               Defendant-Appellee.

        Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
     No. 1:12-cv-04716 — Sheila M. Finnegan, Magistrate Judge.


    ARGUED JANUARY 7, 2014 — DECIDED MARCH 11, 2014


   Before WOOD, Chief Judge, and POSNER and KANNE, Circuit
Judges.

    KANNE, Circuit Judge. Mildred Thomas suffers from a
number of potentially-disabling impairments, including
sciatica, angina, degenerative disc disease, fibromyalgia, and
diabetes. The Social Security Administration denied her
request for disability insurance benefits and supplemental
2                                                   No. 13-2602

security income. The district court affirmed on appeal. We
reverse.
                       I. BACKGROUND
   Thomas filed an application for disability insurance benefits
in December 2009, claiming that she suffered from sciatica,
diabetes, angina, a trigger thumb in her left hand, and chronic
obstructive pulmonary disease (“COPD”). She was also
morbidly obese, with a body mass index of around 45.
    During the application process, Thomas saw a consultative
examiner, Dr. M. S. Patil. Dr. Patil noted a reduced range of
motion in Thomas’s lumbar spine, hips, and knees as well as
moderate difficulty squatting and getting on and off the
examining table. Dr. Patil also performed an x-ray of Thomas’s
lumbar spine, which, although severely limited by Thomas’s
obesity, appeared to show narrowed disc space. Later that
month, a state agency doctor, Dr. Thomas Kenney, reviewed
Thomas’s medical records, including Dr. Patil’s report. Based
on this information, Dr. Kenney determined that Thomas had
the residual functional capacity (“RFC”) to perform light work.
     At the administrative hearing, Thomas testified that her
primary complaint was severe sciatic nerve pain that traveled
to her butt, thighs, and knees. She said she could not stand for
more than fifteen minutes or sit for more than twenty minutes
at a time. She further stated that she could only walk about half
a block and that she could not do laundry or vacuum. And she
suffered from recurrent inflammation in her left thumb. When
the inflammation was bad, she could not use her left hand at
all; treatment by injection allowed her to use the hand but she
No. 13-2602                                                            3

remained unable to bend her left thumb. Thomas also used her
inhaler four times a day to control her asthma.
    A vocational expert (“VE”) also testified about Thomas’s
past relevant work and the jobs available in the regional
economy. The VE described Thomas’s prior work as a phlebot-
omist as heavy, semiskilled work because Thomas had to lift
and move patients in addition to drawing their blood. The VE
also noted, however, that phlebotomy was typically catego-
rized as requiring only light exertion.
    The ALJ denied Thomas’s claim in a written opinion. She
found that Thomas retained the RFC to perform light work,
despite the fact that she suffered from eight severe impair-
ments.1 She noted that the objective medical evidence was
consistent with Thomas’s allegation of degenerative disc
disease in the lumbar spine, but explained that her treatment
was “routine and conservative” and thus supported only a
limitation to light work. The ALJ also considered Thomas’s
history of diabetes, high cholesterol, hypertension, stable
angina, asthma, obesity and COPD. She found that none of
these conditions imposed any limitations greater than that
imposed by her back pain. She also stated that Thomas was no
longer experiencing trouble with her trigger thumb. Further,
the ALJ found Thomas’s complaints of pain incredible because,
although Thomas described diabetes and sciatica as her
primary impairments, she was taking diabetes medication and
had received only minimal sciatica treatment. Similarly, the

1
  The eight severe impairments the ALJ identified are diabetes, hyperten-
sion, degenerative disc disease in the lumbar spine, high cholesterol,
asthma, COPD, stable angina, and obesity.
4                                                         No. 13-2602

ALJ relied on the fact that the medical record did not show a
“medical necessity” for Thomas to lay down or to abstain from
doing laundry to infer that Thomas in fact had a higher RFC
than her daily activities would indicate.
   The Appeals Council denied review of Thomas’s claim, and
she appealed to the district court. The district court affirmed
the ALJ’s decision.
                             II. ANALYSIS
    On appeal in a disability benefits case, we review the
district court’s decision de novo, resulting in direct review of the
ALJ’s decision. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).
This direct review is also deferential; we will uphold the ALJ’s
decision so long as it is supported by “substantial evidence”
and the ALJ built an “accurate and logical bridge” between the
evidence and her conclusion. Simila v. Astrue, 573 F.3d 503, 513
(7th Cir. 2009). This deference is lessened, however, where the
ALJ’s findings rest on an error of fact or logic. Schomas v.
Colvin, 732 F.3d 702, 708 (7th Cir. 2013).
    A. The ALJ improperly discredited Thomas’s testimony
    The ALJ found Thomas’s testimony about the severity of
her symptoms incredible, noting that (1) although she testified
that sciatica and diabetes were her main problems, she had
received effective treatment for the diabetes and minimal
treatment for sciatica; (2) the medical records showed that she
had a normal gait, neurological testing and her Romberg sign2

2
  The Romberg sign refers to swaying or falling over when standing with
eyes closed and ankles touching. It is seen in tabes dorsalis and other
                                                           (continued...)
No. 13-2602                                                                 5

were normal, and she had only mild degenerative arthopathy;
(3) the medical records did not support reaching difficulties
with her shoulders; and (4) her medical records did not show
a medical necessity for laying down during the day or limita-
tions on sitting and standing.
    First, the ALJ reasoned that because Thomas testified that
sciatic nerve pain and diabetes were her main problems, and
those problems were being treated, Thomas had greater overall
functioning capacity than she described. It is true that her
diabetes appeared to be under control and was not severely
limiting her daily activities. But Thomas testified primarily that
the sciatic nerve pain prevented her from walking more than
half a block and doing laundry and required her to lie down
for large portions of the day. The ALJ thought that because
Thomas had only minimal treatment for this pain, it could not
be as severe as Thomas alleged. But the treatment records are
replete with notes that the pain medication was not helping.
And sciatica is not always susceptible to more severe treat-
ments; in some cases, the cause cannot be identified. The Merck
Manual of Medical Information 571 (Mark H. Beers et al. eds., 2d
home ed. 2003).
   The ALJ also appears to have ignored the medical evidence
that supported Thomas’s complaints of pain. An ALJ need not
mention every piece of medical evidence in her opinion, but
she cannot ignore a line of evidence contrary to her conclusion.
Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012). While she

2
  (...continued)
diseases of the nervous system. Sign, Dorland’s Illustrated Medical Dictionary
(32d ed. 2012).
6                                                  No. 13-2602

noted that Thomas’s gait and neurological exams were normal,
she ignored evidence that Thomas had difficulty getting on
and off the examining table and had limited ranges of motion
in her hips and knees. And elsewhere in the opinion, the ALJ
characterized Thomas’s x-rays as normal; in fact, they showed
transitional vertebra, narrowed disc space, and sclerosis.
    The ALJ further noted that the medical evidence did not
support that Thomas had any shoulder problems that would
limit her ability to reach overhead. But Thomas had been
diagnosed with fibromyalgia, a condition whose primary
symptom is pain and stiffness in the muscles and joints.
Fibromyalgia, Dorland’s Illustrated Medical Dictionary (32d ed.
2012).
    Finally, the ALJ found that the medical evidence did not
support Thomas’s allegations of pain, noting that there was no
“medical necessity” for Thomas to lie down during the day.
But a lack of medical evidence supporting the severity of a
claimant’s symptoms is insufficient, standing alone, to dis-
credit her testimony. Villano v. Astrue, 556 F.3d 558, 562 (7th
Cir. 2009). Because all of the other reasons given by the ALJ
were illogical or otherwise flawed, this reason cannot alone
support the finding that Thomas was incredible.
   B. The ALJ assessed Thomas’s RFC improperly by failing to
consider the combined effect of her ailments
    A disability claimant’s RFC describes the maximum she can
do in a work setting despite her mental and physical limita-
tions. 20 C.F.R. § 404.1545(a). When determining an individ-
ual’s RFC, the ALJ must consider all limitations that arise from
No. 13-2602                                                   7

medically determinable impairments. Arnett, 676 F.3d at 592;
Villano, 556 F.3d at 563.
    The ALJ found that Thomas had the RFC to perform light
work, so long as Thomas avoided concentrated exposure to
“dust, fumes, and gases.” In making this determination, the
ALJ considered each category of Thomas’s impairments
seriatim, finding that no single category would prevent Thomas
from doing the slightly-restricted light work indicated in the
final RFC. But the ALJ did not consider how Thomas’s back
and leg pain, combined with her respiratory symptoms, would
impact her ability to work. This combination of impairments
could impose greater restrictions than any of Thomas’s
impairments taken singly. For instance, the fact that Thomas
had to use her inhaler four times a day, even without greater-
than-normal exposure to dust or other irritants, would com-
pound the restrictions imposed by her back and leg pain.
Without any evidence that the ALJ considered Thomas’s
impairments in concert, we cannot say that the ALJ built the
required “accurate and logical bridge” between the evidence
and her conclusion. Simila, 573 F.3d at 513 (7th Cir. 2009).
    Similarly, the ALJ did not consider the impairments that
she had previously ruled singly non-severe, which included
Thomas’s fibromyalgia, sciatica, left thumb inflammation, and
history of arthritis. These, too, should have been considered in
concert with Thomas’s other impairments to determine their
collective effect on her ability to work. And the ALJ made a
blatant factual error when she stated that Thomas’s thumb no
longer bothered her. In fact, Thomas testified at the hearing
that she could not bend her left thumb.
8                                                    No. 13-2602

    We cannot find that these errors were harmless. It seems to
us that taking all of Thomas’s impairments together would
result in a more restricted RFC than the ALJ formulated. And
the ability to use her left hand was integral to Thomas’s past
work as a phlebotomist, and thus her claim. As the VE testi-
fied, if Thomas were limited to “occasional grasping” with her
left, non-dominant hand, she could not work as a phleboto-
mist, even at a light exertional level. If Thomas could not do
her past work, she would have been considered disabled and
thus eligible for benefits. 20 C.F.R. app. 2 § 404(p) (a person
over age fifty-five who lacks transferable skills and cannot do
previous relevant work is considered disabled).
    C. The ALJ was not required to order a pulmonary function test
    Thomas additionally argues that the ALJ erred by failing to
order a pulmonary function test, which Thomas requested in
a pre-hearing memorandum. An ALJ is under an obligation to
develop a “full and fair record,” Smith v. Apfel, 231 F.3d 433,
437 (7th Cir. 2000), but this obligation is not limitless. And in
this case, it is not clear what the pulmonary function test
would have added to the record. Although it is clear that
Thomas suffered from some pulmonary disorders, it is not
obvious that the existing medical evidence of those disorders
was so scant that the ALJ should have ordered additional
testing to determine their severity.
    D. The ALJ did not err by failing to obtain the medical source
statement from Dr. Patil.
    Last, Thomas asserts that the ALJ erred by declining to
order a medical source statement from Dr. Patil, the consulta-
tive examiner. A medical source statement is a statement from
No. 13-2602                                                    9

a treating or examining physician that explains what a claimant
can do despite her impairments. Illinois has never required
such statements, and the completeness of an administrative
record is generally committed to the ALJ’s discretion. See Nelms
v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009) (generally uphold-
ing ALJ’s determination that record was adequate). We do not
see any reason to impose such a requirement in this case,
particularly considering that the determination of a claimant’s
RFC is a matter for the ALJ alone—not a treating or examining
doctor—to decide. 20 C.F.R § 404.1527(d) (the final responsibil-
ity for determining your RFC is reserved to the commissioner).
                       III. CONCLUSION
    For the foregoing reasons, we REVERSE the decision of the
district court and REMAND to the Social Security Administra-
tion for proceedings consistent with this opinion.